Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 08, 2016

The Court of Appeals hereby passes the following order:

A16A0761. PAULINE HIBBERT v. JAMES GAMMON.

      On October 21, 2015, the trial court entered a final order granting Pauline
Hibbert’s motion for contempt against James Gammon for failure to pay alimony in
this case involving a domesticated foreign divorce decree. On November 23, 2015,
Hibbert filed a notice of appeal to this Court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). The plaintiff
filed her notice of appeal 33 days after entry of the order she seeks to challenge. This
appeal is therefore untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             09/08/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.